Citation Nr: 1728436	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for status post bilateral exostectomy of the great toes, currently rated as 10 percent disabling since November 30, 2006.

2.  Entitlement to an increased rating for bilateral plantar fasciitis, currently rated as 10 percent disabling since March 9, 2011.

3.  Entitlement to an increased rating for Hepatitis C, currently rated as 20 percent disabling since September 5, 2007.

4.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD), to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

6.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 following a January 2013 matricectomy of the left and right fifth toes.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to October 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This case has a complex procedural history, which will be summarized below.

In a June 2010 decision, the Board denied the Veteran's claim of entitlement to an increased rating for status post bilateral exostectomy of the great toes.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in November 2010, which indicated that the Board erred by failing to adequately address the applicability of 38 C.F.R. §§ 4.40 and 4.45.  See Fenderson v. West, 12 Vet. App. 119 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  By an Order dated in November 2010, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.

Subsequently, in March 2011, the Board remanded the Veteran's claim for further development.  The Board notes that there was substantial compliance with its March 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2017, the RO assigned an increased rating of 20 percent for hepatitis C, effective September 5, 2007.  As the increased rating award by the RO did not represent a total grant of the benefits on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU was raised by the record as a component of the claim for increase on appeal.  See February 2013 VA Examination.  The Board observes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board may only decide an appeal after affording the Veteran an opportunity for a hearing.  38 C.F.R. § 20.700(a).  The Veteran was scheduled to testify before the Board at a live videoconference hearing on May 23, 2017.  However, in a March 2017 letter, the Veteran's representative requested a 90 day extension to obtain and submit additional evidence and/or argument in support of this appeal.  As a result, the scheduled hearing was postponed.  The Board recognizes that the failure to provide the Veteran with a hearing would amount to a denial of due process, and, therefore, a video hearing must be scheduled before deciding this appeal.  38 C.F.R. § 20.904 (a)(3).  On remand, the AOJ must schedule the Veteran for a Board videoconference hearing and send notice to the Veteran's address of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing for the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

